Citation Nr: 0403446	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-25 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for colon cancer, including 
due to radiation exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from June 1944 to 
April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for colon 
cancer, including due to radiation exposure.  

In January 2004, the Board granted the veteran's 
representative's motion to advance the case on the Board's 
docket.  


REMAND

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. 
§ 3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. 
§ 3.303(d) in order to determine whether the disease 
diagnosed after discharge was incurred during active service.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Colon cancer is included in the list of diseases that are 
presumptively service-connected under 38 C.F.R. § 3.309(d).  
However, in order to establish service connection under this 
regulation, the veteran must also demonstrate that he 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan, or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).  The veteran has 
asserted that he was ordered to drive from Kobe, Japan, to 
Hiroshima in the fall of 1945 to take pictures of the site of 
devastation.  However, the term "occupation of Hiroshima or 
Nagasaki, Japan, by United States forces" means official 
military duties within 10 miles of the city limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation functions such as occupation 
of territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials."  However, official 
military records only place him in Kobe, more than 125 miles 
away from Hiroshima.  Consequently, as determined by the RO, 
presumptive service connection under 38 C.F.R. § 3.309(d) may 
not be granted.  

However, the RO did not consider the veteran's claim under 
38 C.F.R. § 3.311.  This regulations provides that a claim 
will be referred to the Under Secretary for Benefits for 
further consideration when it has been determined that:  (1) 
a veteran has been exposed to ionizing radiation as a result 
of participation in the occupation of Hiroshima or Nagasaki, 
Japan, from September 1945 or July 1946, or other activities 
as claimed; (2) the veteran subsequently develops a listed 
radiogenic disease, such as colon cancer; and (3) the 
radiogenic disease first becomes manifest in the time period 
specified.  38 C.F.R. § 3.311(b).  The veteran has met these 
three requirements.  

Colon cancer is listed as one of the radiogenic diseases in 
38 C.F.R. § 3.311, and the veteran's colon cancer was 
manifest more than five years after his claimed exposure.  
With regard to the first requirement, in contrast to the 
strict definition noted above for consideration under 
38 C.F.R. § 3.309(d), in considering claims under 38 C.F.R. 
§ 3.11, the regulation further provides that, if military 
records do not establish presence at or absence from a site 
at which exposure to radiation is claimed to have occurred, 
the veteran's presence at the site will be conceded.  
38 C.F.R. § 3.311(a)(4)(i).  Here, the veteran's military 
records clearly confirm that he was in Kobe, Japan, during 
the time of the American occupation of Hiroshima and 
Nagasaki, but they do not establish his presence at or 
absence from Hiroshima for the purpose of his one-day 
mission.  Furthermore, it is unlikely that any additional 
research of military records would be able to verify a one-
day mission.  Hence, for the purposes of 38 C.F.R. § 3.311, 
the veteran's presence at Hiroshima for one day in the fall 
of 1945 must be conceded.  Therefore, the case must be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with the regulation.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  

1.  The RO should refer the veteran's 
claims folder to VA's Under Secretary for 
Benefits for complete development in 
accordance with 38 C.F.R. § 3.311 (2003).  

2.  Upon completion of the above, and any 
development as may be subsequently 
indicated by any responses received, the 
claim for service connection for colon 
cancer due to radiation exposure should 
be re-adjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


